Exhibit 10.6
 
[rbc.jpg]
 
FOURTH AGREEMENT TO MODIFY LOAN DOCUMENTS


THIS FOURTH AGREEMENT TO MODIFY LOAN DOCUMENTS (“Agreement”) is entered into as
of May 11, 2009, by and among WILSON FAMILY COMMUNITIES, INC., a Delaware
corporation (“Borrower”), RBC BANK (USA), formerly known as RBC CENTURA BANK, a
North Carolina banking corporation (individually, as a “Lender” and as “Agent”
for all “Lenders” [as defined below]), and INTERNATIONAL BANK OF COMMERCE,
LAREDO, TEXAS, a Texas state banking association (individually, as a “Lender”
and collectively, with RBC BANK, and FEDERAL DEPOSIT INSURANCE CORPORATION,
receiver for FRANKLIN BANK SSB, a Texas state savings bank,
“Lenders”).  Borrower, Agent, and Lenders, for and in consideration of the
recitals and mutual promises contained herein, confirm and agree as follows:


RECITALS


A.           Agent, Lenders and Borrower previously entered into that certain
Borrowing Base Loan Agreement (Syndicated Revolving Line of Credit) dated as of
June 29, 2007 (as the same has been amended, modified, extended, increased,
restated, and renewed, from time to time, “Loan Agreement”), whereby Lenders
previously extended to Borrower a master line of credit in the current principal
sum of Thirty Million Dollars ($30,000,000.00) (as the same has been amended,
modified, extended, increased, restated, and renewed, from time to time, “Master
Line”).
 
B.           The Master Line is evidenced by that certain Promissory Note (RBC
Bank) in the current principal sum of Ten Million Dollars ($10,000,000.00) (as
the same has been amended, modified, extended, increased, restated, and renewed,
from time to time, “RBC Note”), that certain Promissory Note (International Bank
of Commerce, Laredo, Texas) in the current principal sum of Ten Million Dollars
($10,000,000.00) (as the same has been amended, modified, extended, increased,
restated, and renewed, from time to time, “IBC Note”), and that certain
Promissory Note (Franklin Bank SSB) in the current principal sum of Ten Million
Dollars ($10,000,000.00) (as the same has been amended, modified, extended,
increased, restated, and renewed, from time to time, “Franklin Bank Note,” and
collectively with RBC Note and IBC Note, “Note”) all dated June 29, 2007.
 
C.           The Note is secured by, among other things, multiple security
instruments referred to in the singular as the “Deed of Trust” for each and
every “Approved Subdivision” (both as defined in the Loan Agreement) financed
with the proceeds of the Loan.


D.           All of the documents evidencing or relating to the Master Line,
including this Agreement, and any other modification agreements or amendments
that have been or will be executed in connection with the Master Line,
collectively shall be referred to as the “Loan Documents.”  All capitalized
terms not specifically defined herein shall have the meanings given to such
terms in the Loan Agreement.
 
E.           Borrower has requested that Lenders modify the Master Line as
specifically set forth herein.


F.           Agent and Lenders are willing to consent to the modifications to
the Loan Documents set forth herein, subject to the conditions set forth
below.  The date on which all conditions set forth herein have been satisfied
shall be referred to as the “Modification Closing Date.”



--------------------------------------------------------------------------------


 
AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.           Recitals. The preamble, recitals and any exhibits hereto are hereby
incorporated into this Agreement.


2.           Decrease in the Amount of the Master Line. From and after the
Modification Closing Date, the maximum amount of the Master Line, the
“Commitment Amount” and/or the “Borrowing Availability” (both as defined in the
Loan Agreement) is decreased from the current amount of Thirty Million Dollars
($30,000,000.00) to the new Commitment Amount of Ten Million Eight Hundred
Forty-Six Thousand One Hundred Sixty-Three Dollars ($10,846,163.00) (“New
Commitment Amount”).  Notwithstanding anything in the Loan Agreement or Loan
Documents to the contrary, from and after the date hereof, the Master Line shall
cease to be a revolving line of credit and any amounts permitted to be drawn
under the Loan Agreement which are drawn and repaid may not be re-borrowed under
any circumstances.


2.1         Modification of Commitment Amounts.  All references in the Loan
Documents to the maximum amount of the Master Line, the Commitment Amount and/or
Borrowing Availability shall be revised to refer to the New Commitment Amount
set forth herein.  Lenders’ respective “Commitments” and “Commitment Percentage”
(both as defined in the Loan Agreement) as a result of the reduction in the
Master Line are as follows:



Lender New Commitment Percentage New Commitment
RBC Bank
33.333%
$3,615,387.67
International Bank of Commerce, Laredo, Texas
33.333%
$3,615,387.67
Federal Deposit Insurance Corporation, Receiver for
Franklin Bank SSB
33.333%
$3,615,387.66
Total
100%
$10,846,163.00



2.2           Decrease in the Amount of the Note.  As a result of the decrease
in the maximum amount of the Master Line and the Commitment Amount, (i) the face
amount of the RBC Note shall be decreased from the current amount of Ten Million
Dollars ($10,000,000.00) to Three Million Six Hundred Fifteen Thousand Three
Hundred Eighty-Seven and 67/100 Dollars ($3,615,387.67); (ii) the face amount of
the IBC Note shall be decreased from the current amount of Ten Million Dollars
($10,000,000.00) to Three Million Six Hundred Fifteen Thousand Three Hundred
Eighty-Seven and 67/100 Dollars (3,615,387.67); and (iii) the face amount of the
Franklin Bank Note shall be decreased from the current amount of Ten Million
Dollars ($10,000,000.00) to Three Million Six Hundred Fifteen Thousand Three
Hundred Eighty-Seven and 66/100 Dollars ($3,615,387.66).  All references in the
Loan Documents to the aggregate face amount of the Note shall be revised to
refer to the New Commitment Amount set forth herein.


3.           Extension of the Master Line Maturity Date.  From and after the
Modification Closing Date, the Master Line Maturity Date is extended from the
current date of June 29, 2010, to the new Master Line Maturity Date of March 31,
2011 (“New Master Line Maturity Date”).  All references in the Loan Documents to
the Master Line Maturity Date shall be revised to refer to the New Master Line
Maturity Date set forth herein.


4.           Modification of Interest Rate.  From and after the Modification
Closing Date, Section 2 of the Note is deleted in its entirety and replaced by
the following:


“2.           INTEREST RATE. The term "Applicable Interest Rate" shall mean a
per annum interest rate (the "Contract Rate") that shall from month to month be
equal to the lesser of (i) the "Highest Lawful Rate" (as defined in the Deed of
Trust) or (ii) an adjustable rate calculated each month as the sum of:
 
(a) Three and one-half percent (3.50%) per annum (the "Adjustable Interest Rate
Spread"), plus
 
(b) the London Interbank Offered Rate for one month ("30-Day LIBOR") ("Index
Rate") listed in The Wall Street Journal published on the first "Business Day"
(as defined in the Loan Agreement) in each month; provided, however,
notwithstanding anything contained herein, the Applicable Interest Rate shall
not at any time be less than six percent (6.0%) (“Floor Rate”).
 

--------------------------------------------------------------------------------


 
2.1           Interest Rate Adjustments.  The determination by Lender of the
Index Rate shall be binding upon Borrower  absent manifest error on the part of
Lender in so determining that rate.  The Index Rate used in calculating the
first monthly interest payment on the Loan shall be based on the Index Rate
listed in The Wall Street Journal published on the first business day of the
calendar month during which the “Modification Closing Date” (as defined in that
certain Fourth Agreement to Modify Loan Documents executed by Borrower, Agent
and Lenders) occurs.  Subject to the limitations of subparagraphs (a) and (b) of
the preceding paragraph, the Applicable Interest Rate shall be adjusted as of
the first day of each calendar month thereafter during the term of the Loan
("Interest Rate Adjustment Dates"), and the Index Rate listed in The Wall Street
Journal published on the first Business Day in each calendar month shall be used
to determine the Applicable Interest Rate for that calendar month.
 
2.2           Replacement Rate.  If The Wall Street Journal ceases to publish or
display the Index Rate, Lender shall select a comparable publication or service
to determine the Index Rate and shall provide notice thereof to Borrower.  If
Lender at any time determines, in the sole but reasonable exercise of its
discretion, that it has miscalculated the amount of the monthly payment of
interest (whether because of a miscalculation of the Applicable Interest Rate
for any Tranche or otherwise), Lender shall give notice to Borrower of the
corrected amount of such monthly payment (and the corrected Index Rate, if
applicable) and if the corrected amount of such monthly payment represents an
increase thereof, then Borrower shall, within ten (10) calendar days thereafter,
pay to Lender any sums that Borrower would have otherwise been obligated to pay
to Lender had the amount of such monthly payment not been miscalculated, or if
the corrected amount of such monthly payment represents a decrease thereof and
Borrower is not otherwise in default under any of the terms and provisions of
this Note or the other "Loan Documents" (hereinafter defined), then Borrower
shall within ten (10) calendar days thereafter receive a credit against the Loan
in an amount equal to the sums that Borrower would not have otherwise been
obligated to pay to Lender had the amount of such monthly payment not been
miscalculated.
 
2.3           Interest Charged.  Interest on the principal sum of this Note
shall be calculated on the basis of the actual number of days elapsed in the
applicable calendar month multiplied by a daily rate based upon a 360–day year,
and in any event interest calculated with reference to the maximum rate
permitted by applicable law shall be calculated by multiplying the actual number
of days elapsed in such period by a daily rate based on a year of 365/366 days
(as applicable).”
 


5.           Modification of Financial Covenants.  Section 5.2 of Exhibit “C” to
the Loan Agreement shall be deleted in its entirety and shall be replaced with
the following:


“5.2           Financial Covenants.  Financial covenants described in this
Section 5.2, together with all other financial covenants and restrictions set
forth in this Agreement shall be monitored on a quarterly basis by Agent:
 
covenant party
covenant type covenant requirement
1.  Borrower
Minimum Net Worth
Not less than $7,000,000.00  (which amount shall be reduced to an amount not
less than $5,000,000.00 upon the sale and close of escrow of any land owned by
Borrower which causes Borrower to be in violation of the $7,000,000.00 Minimum
Net Worth covenant)
2.  Borrower
Maximum Debt–to–Equity Ratio
Not more than 3.00:1.00
3.  Borrower
Working Capital
Not less than $5,000,000.00
4.  Borrower
Minimum Liquidity
Not less than $500,000.00
5.  Borrower
Asset Covenants
As set forth in Section 7 of the Additional Terms Schedule”



6.           Minimum Liquidity.  Borrower shall not permit (at any time) its
“Liquidity” to be less than Five Hundred Thousand Dollars
($500,000.00).  "Liquidity" shall mean, with respect to any Person at any time,
the amount of said Person’s unencumbered cash and unencumbered cash equivalents,
deposits and marketable securities, all as determined in accordance with GAAP.


7.           Use of Sale Proceeds.  Borrower shall not use the proceeds from the
sale of any “Lot” or “Home” (both as defined in the Loan Agreement) in the
Project for any reason other than its business operations, as approved by Agent
in its reasonable discretion.



--------------------------------------------------------------------------------


 
8.           Waiver of Inventory Covenants.


8.1           Waiver of Spec Home Limitation.  Borrower is currently not in
compliance with the Spec Home limitation as set forth in Section 1.3(a) of
Exhibit “C” to the Loan Agreement (“Spec Home Limitation Violation”).  Borrower
has requested and Agent and Lenders have agreed to waive the Event of Default
caused by the Spec Home Limitation Violation until  March 31, 2011 (“Inventory
Waiver Period”), provided no additional defaults under the Loan occur between
the date hereof and  the expiration of the Inventory Waiver Period.


8.2           Waiver of Developed Lot Limitation.  Section 1.1 of Exhibit “C” to
the Loan Agreement requires that not more than twenty percent (20%) of the
“Eligible Property” owned by Borrower shall consist of “Developed Lots” (both as
defined in the Loan Agreement) (“Developed Lot Limitation”). Borrower is
currently not in compliance with the Developed Lot Limitation (“Developed Lot
Limitation Violation”).  Borrower has requested and Agent and Lenders have
agreed to waive the Event of Default caused by the Developed Lot Limitation
Violation until the expiration of the Inventory Waiver Period, provided no
additional defaults under the Loan occur between the date hereof and the
expiration of the Inventory Waiver Period.


8.3           Waiver of Asset Covenant.   Section 7.3 of Exhibit “C” to the Loan
Agreement requires that the total “Land”, “Lots Under Development” (both as
defined in the Loan Agreement) and Developed Lots combined shall not exceed
seventy percent (70%) of the tangible assets of Borrower (“Asset Covenant”).
Borrower is currently not in compliance with the Asset Covenant (“Asset Covenant
Violation”). Borrower has requested and Agent and Lenders have agreed to waive
the Event of Default caused by the Asset Covenant Violation until the expiration
of the Inventory Waiver Period, provided no additional defaults under the Loan
occur between the date hereof and the expiration of the Inventory Waiver Period.


8.4           Advancement of Loan Funds During Inventory Waiver
Period.  Notwithstanding the Spec Home Limitation Violation, Developed Lot
Limitation Violation and/or Asset Covenant Violation or any provision in the
Loan Documents to the contrary, during the Inventory Waiver Period, Lender shall
continue to “Advance” (as defined in the Loan Agreement) Loan funds to Borrower
pursuant to the terms and conditions of the Loan Agreement (excepting any
condition which is not satisfied due solely to the existence of the Spec Home
Limitation Violation, Developed Lot Limitation Violation and/or Asset Covenant
Violation), provided no additional defaults exist under the Loan Documents
during the Inventory Waiver Period.  Furthermore the amount available to be
advanced will be determined without regard to the Spec Home Limitation
Violation, Developed Lot Limitation Violation and/or Asset Covenant Violation.


8.5           Waiver of Entitled Land and Pods Limitation.  Section 1.1 of
Exhibit “C” to the Loan Agreement requires that not more than fifteen percent
(15%) of the Eligible Property owned by Borrower shall consist in the aggregate
of “Entitled Land” or “Pods” (both as defined in the Loan Agreement) (“Entitled
Land and Pods Limitation”).  Borrower has requested and Agent and Lenders have
agreed to waive Borrower’s obligation to comply with the Entitled Land and Pods
Limitation.


8.6           Waiver of Entitled Land, Pods, Lots Under Development and
Developed Lots Limitation.  Section 1.1 of Exhibit “C” to the Loan Agreement
requires that not more than fifty-five percent (55%) of the Eligible Property
owned by Borrower shall consist in the aggregate of Entitled Land, Pods,
Developed Lots and/or Lots Under Development (“Entitled Land, Pods, Developed
Lots and/or Lots Under Development Limitation”).  Borrower has requested and
Agent and Lenders have agreed to waive Borrower’s obligation to comply with the
Entitled Land, Pods, Developed Lots and/or Lots Under Development Limitation.


8.7           Waiver of Entitled Land, Pods, Lots Under Development, Developed
Lots and Spec Homes Limitation.  Section 1.1 of Exhibit “C” to the Loan
Agreement requires that not more than sixty percent (60%) of the Eligible
Property owned by Borrower shall consist in the aggregate of Entitled Land,
Pods, Developed Lots, Lots Under Development and/or Spec Homes (“Entitled Land,
Pods, Developed Lots, Lots Under Development and/or Spec Homes
Limitation”).  Borrower has requested and Agent and Lenders have agreed to waive
Borrower’s obligation to comply with the Entitled Land, Pods, Developed Lots,
Lots Under Development and/or Spec Homes Limitation.



--------------------------------------------------------------------------------


 
9.           Principal Reduction Payments.  Borrower shall pay to Lender such
sums as may be necessary to reduce the principal amount due under the Master
Line by the following amounts and on or prior to the following due dates (i.e.,
the following principal reduction payments shall be cumulative):



Required Reduction of Principal Amount Under Master Line (Cumulative):     
  Outstanding Principal Balance
Due under Master Line     
Due Date:
$ 44,958.001     $ 10,728,479.00  
June 30, 2009
$ 3,497,224.00     $ 9,075,116.00  
September 30, 2009
$ 4,193,850.00     $ 8,378,489.00  
December 31, 2009
$ 4,890,476.00     $ 7,681,863.00  
March 31, 2010
$ 5,489,789.00     $ 7,082,550.00  
June 30, 2010
$ 6,097,989.00     $ 6,474,350.00  
September 30, 2010
$ 6,604,189.00     $ 5,968,149  
December 31, 2010
Master Line due in full
    $ 0.00  
March 31, 2011 (i.e, Maturity Date)



9.1           Notwithstanding the foregoing, Borrower shall have a one-time
right to defer the requirement to reduce the principal due under the Master Line
on a due date until the following due date upon written notice thereof to Agent,
which notice must be delivered to Agent no later than ten (10) days prior to the
due date of such principal reduction.  For example, if Borrower elects to defer
the requirement to reduce the principal due under the Master Line for the June
30, 2009 due date, then the requirement to reduce the principal due under the
Master Line by the sum of $44,958.00 shall be satisfied on or prior to the
following due date of September 30, 2009, and thereafter, the requirements to
reduce the principal under the Master Line would be as follows:


EXAMPLE ONLY
Required Reduction of Principal Amount Under Master Line (Cumulative):
  EXAMPLE ONLY
Due Date:
Deferred
 
June 30, 2009
$ 44,958.00  
September 30, 2009
$ 3,497,224.00  
December 31, 2009
$ 4,193,850.00  
March 31, 2010
$ 4,890,476.00  
June 30, 2010
$ 5,489,789.00  
September 30, 2010
$ 6,097,989.00  
December 31, 2010
Master Line due in full
 
March 31, 2011 (i.e., Maturity Date)





9.2           Upon payment of each principal reduction payment, the maximum
amount of the Master Line, the Commitment Amount and the Borrowing Availability
shall be reduced by the amount of each such principal reduction payment on and
after the date such payment is received by Agent and Lenders.
 
9.3           Notwithstanding anything in the Loan Documents, under no
circumstances may any Master Line funds be used to satisfy any of the principal
reduction payments required under this Section 9.


9.4           Notwithstanding anything in the Loan Documents, Borrower’s failure
to timely make when due any of the principal reduction payments required under
this Section 9 shall constitute an “Event of Default” (as defined in the Loan
Agreement) under the Loan Documents.





--------------------------------------------------------------------------------


 
10.           Conditions Precedent.  In no event shall Agent have any obligation
to close this transaction unless and until all of the following conditions are
satisfied:


10.1           No Defaults.  Other than in connection with the Spec Home
Limitation Violation, Developed Lot Limitation Violation and/or Asset Covenant
Violation, there shall be no: (a) uncured Event of Default under the Master Line
or under any of the Loan Documents, (b) continuing representation, covenant or
warranty hereunder or under the Loan Documents that is false or misleading in
any material manner, and (c) event currently existing which, with the passage of
time or the giving of notice or both, will result in an Event of Default or the
falsity of any continuing representation, covenant or warranty hereunder or
under the Loan Documents.


10.2           No Financial Change.  Except as disclosed in its annual report on
Form 10-K for the fiscal year ended December 31, 2008, and its Form 10-Q for the
quarter ended March 31, 2009, or as otherwise disclosed to Lender in writing,
there has been no material adverse change in the financial condition of Borrower
or any Borrower Party since the closing of the Master Line.


10.3           Payment Of Lender’s Costs.  Borrower pays to Agent the applicable
Commitment Fee and all of Agent’s costs and expenses incurred in connection with
the documentation and closing of the modifications to the Loan Documents
described herein for which an invoice has been or will be presented, including
without limitation all attorneys’ fees, title costs, recording charges and other
closing fees and costs.


10.4           Additional Documents.  Agent has received all additional
documents executed by Borrower as required by Agent in connection with this
Agreement.

 
10.5           Title Endorsement.  At Borrower’s sole cost and expense, issuance
to Lenders of any endorsement(s) to their lender’s title policies in form(s)
approved for issuance in the State of Texas as may be reasonably required by
Agent and in form satisfactory to Agent to insure the continued first lien
priority of the Deed of Trust, except as such exceptions as may be approved by
Agent in its sole discretion.
 


11.           Representations and Warranties.  Borrower hereby represents and
warrants to Lenders as follows:


11.1           No Default.  Other than in connection with the Spec Home
Limitation Violation, Developed Lot Limitation Violation and/or Asset Covenant
Violation, no Event of Default under any of the Loan Documents has occurred that
remains uncured, and no event has occurred which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default under any of
the Loan Documents.


11.2           Representations and Warranties.  As of the date hereof, all of
the representations and warranties contained in all of the Loan Documents remain
true, correct, complete and accurate except to the extent such representations
and warranties would be affected by the Spec Home Limitation Violation,
Developed Lot Limitation Violation and/or Asset Covenant Violation.


11.3           No New Liens. Borrower has granted no liens or permitted any
encumbrances upon any “Project” or security interests in any “Lot” or “Home”
(all as defined in the Loan Agreement) described in the Loan Documents, except
for the liens and security interests permitted under the Loan Agreement.


11.4           No Claims or Defenses.  As of the date hereof, neither Borrower
nor any Borrower Party has any claims against Agent or any Lender nor defenses
to the enforcement of any of the Loan Documents in accordance with their
respective terms, as amended by this Agreement.


11.5           Satisfaction of Conditions.  All of the conditions precedent set
forth herein have been fully satisfied.



--------------------------------------------------------------------------------


 
12.           Further Assurances.  Borrower agrees to perform such other and
further acts, and to execute such additional documents, agreements, notices or
financing statements, as Agent reasonably deems necessary or desirable from time
to time to create, preserve, continue, perfect, validate or carry out any of
Agent’s and Lenders’ rights under this Agreement and the other Loan Documents.


13.           Integration.  All rights, remedies, powers and interest provided
for Agent and Lenders herein are in addition to the rights, remedies, powers and
interests provided for Agent and Lenders in the Loan Documents, the terms and
provisions of which are incorporated herein by this reference and made a part
hereof.  If and to the extent any term or provision hereof is inconsistent with
any term or provision of the Loan Documents, the term or provision of this
Agreement shall prevail.


14.           Section Headings.  The section headings of this Agreement are
included for convenience only, and shall not affect the construction or
interpretation of any provision of this Agreement.


15.           Entire Agreement; Amendments.  Except as expressly amended herein,
the Loan Agreement, the Note and all of the other Loan Documents remain
unmodified and in full force and effect.  This Agreement and all of the other
Loan Documents contain the entire agreement between Borrower, Agent and Lenders
with respect to the Master Line, and all prior negotiations, commitments,
understandings and agreements concerning any modification of the Master Line are
superseded by this Agreement and the Loan Documents.  No amendment,
modification, supplement, extension, termination or waiver of any provision of
this Agreement, any Loan Document, or any other agreement executed in connection
with any of the foregoing is effective unless in writing and signed by Agent,
Lenders and Borrower, and then only in the specific instance and for the
specific purpose given.


16.           Governing Law.  The Loan Documents shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Texas and the applicable laws of the United States of America, without regard to
its conflict of laws principles.


17.           Attorneys’ Fees.  If any action or other proceeding is brought to
interpret or enforce any provision of this Agreement, the prevailing party shall
be entitled to recover attorneys’ fees and expenses.


18.           Binding Effect.  This Agreement and the other Loan Documents shall
be binding upon, and shall inure to the benefit of, Borrower, Agent and Lenders
and their respective successors and assigns, or heirs and personal
representatives, as applicable, subject to any provision of the Loan Documents
restricting transfers of the Property.


19.           Severability of Provisions.  No provision of this Agreement or any
other Loan Document that is held to be inoperative, unenforceable and invalid
shall affect the remaining provisions, and this and all provisions of this
Agreement and the Loan Documents are hereby declared to be severable.


20.           Miscellaneous.  No reference to this Agreement is necessary in any
instrument or document at any time referring to the Loan Documents.  A reference
to the Loan Documents is deemed a reference to such document as modified hereby.


21.           No Commitment.  The furnishing of this Agreement and other
modification documents shall in no way be construed as a commitment by Agent or
any Lender to modify, amend, extend or otherwise alter the Loan
Documents.  Neither Agent or any Lender is under an obligation to close the
transaction evidenced by this Agreement unless this Agreement and all related
documents are returned to Agent fully executed by Borrower, and unless this
Agreement is actually executed by Agent and Lenders and delivered to Borrower.


22.           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.


23.           Reaffirmation of Loan Documents.  All of the terms and conditions
contained in the Note, the Loan Agreement, the Deed of Trust, all documents
modifying the Loan and all of the other Loan Documents, except as modified
herein, are hereby ratified, reaffirmed and republished.
 
[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth on the cover page of this Agreement.
 
BORROWER


WILSON FAMILY COMMUNITIES, INC.,  a Delaware corporation




By: /s/ Clark
Wilson                                                                         
 

Name: Clark
Wilson                                                                           
 
Title: CEO/
President                                                                       
 




[Signatures continued on following page.]
 
 

--------------------------------------------------------------------------------


 
AGENT


RBC BANK (USA), formerly known as RBC CENTURA BANK, a North Carolina banking
corporation

 




By: /s/ Traniece Perterson                , Vice President




LENDER


RBC BANK (USA), formerly known as RBC CENTURA BANK, a North Carolina banking
corporation




By: /s/ Traniece Perterson                 , Vice President


 
LENDER:


INTERNATIONAL BANK OF COMMERCE, LAREDO, TEXAS, a Texas state banking association


By: /s/ Chad Wilson                        its         
FVP                         





--------------------------------------------------------------------------------




CONSENT OF GUARANTORS


THE UNDERSIGNED GUARANTOR UNDER THAT CERTAIN AMENDED AND RESTATED CONTINUING
GUARANTY AGREEMENT DATED JUNE 23, 2008 AND INDEMNITOR UNDER THAT CERTAIN
ENVIRONMENTAL INDEMNITY DATED JUNE 5, 2008 AND THOSE CERTAIN AMENDED AND
RESTATED ENVIRONMENTAL INDEMNITIES BOTH DATED JUNE 23, 2008, HEREBY CONSENT TO
THE ABOVE AMENDMENTS, AND HEREBY REAFFIRM THEIR GUARANTIES, AS SO AMENDED, WHICH
GUARANTIES ARE OF BORROWER’S REPAYMENT OF CERTAIN OBLIGATIONS UNDER THE MASTER
LINE AND COMPLETION OF CERTAIN OBLIGATIONS UNDER THE LOAN DOCUMENTS AND WITH
RESPECT TO CERTAIN ENVIRONMENTAL MATTERS PERTAINING TO THE SUBJECT PROPERTY.




GREEN BUILDERS, INC., a Texas corporation, formerly known as WILSON HOLDINGS
INC., a Nevada corporation






 
By:
/s/ Clark N. Wilson                            

Clark N. Wilson, its President



